Citation Nr: 1634974	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased rating for left lower extremity restless leg syndrome, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for right lower extremity restless leg syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2014, March 2015, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the April 2014 rating decision, the RO denied evaluations in excess of 10 percent for each lower extremity restless leg syndrome, and denied reopening the claim of service connection for DDD of the lumbosacral spine because it determined new and material had not been received.

In the March 2015 rating decision, service connection for colon cancer was denied.

In the July 2015 rating decision, the RO denied service connection for sleep apnea, inter alia.


FINDING OF FACT

In August 2016, prior to a decision in the case, the Board was notified that the Veteran died in August 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 



ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


